NONPRECEDENTIALȱDISPOSITION
                           Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                   ȱFed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                    ForȱtheȱSeventhȱCircuit
                                    Chicago,ȱIllinoisȱ60604

                                    SubmittedȱJuneȱ24,ȱ2009*
                                     DecidedȱJuneȱ24,ȱ2009

ByȱtheȱCourt:

No.ȱ08Ȭ4193
                                                     AppealȱfromȱtheȱUnitedȱStatesȱDistrict
TERENCEȱBRUCEȱRICHARDS,                              CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
ȱȱȱȱȱȱȱȱȱȱȱPlaintiffȬAppellant,                      EasternȱDivision.

       v.                                            No.ȱ07ȱCȱ1907

JAMESȱE.ȱSTEVENS,                                    MatthewȱF.ȱKennelly,
     DefendantȬAppellee.                             Judge.

                                           OȱRȱDȱEȱR

        Inȱtheȱlatestȱchallengeȱtoȱhisȱbankruptcyȱcase,**ȱTerenceȱRichardsȱsuedȱtheȱtrustee,
JamesȱStevens,ȱforȱhisȱroleȱinȱhavingȱRichards’sȱbankruptcyȱdismissed.ȱȱTheȱdistrictȱcourt
dismissedȱtheȱcomplaintȱbecauseȱRichardsȱdidȱnotȱseekȱpermissionȱfromȱtheȱbankruptcy
courtȱbeforeȱsuingȱtheȱtrustee.ȱȱSeeȱInȱreȱLinton,ȱ136ȱF.3dȱ544,ȱ545ȱ(7thȱCir.ȱ1998).ȱȱRichards
filedȱanȱappealȱfromȱthatȱdecision,ȱbutȱweȱdismissedȱitȱforȱfailureȱtoȱpayȱtheȱdocketingȱfee.ȱ
FourteenȱmonthsȱlaterȱRichardsȱaskedȱtheȱdistrictȱcourtȱtoȱvacateȱitsȱdismissalȱunderȱFederal




       *
        ȱTheȱappelleeȱwasȱnotȱservedȱwithȱprocessȱinȱtheȱdistrictȱcourtȱandȱisȱnot
participatingȱinȱthisȱappeal.ȱȱAfterȱexaminingȱtheȱbriefsȱandȱtheȱrecord,ȱweȱhaveȱconcluded
thatȱoralȱargumentȱisȱunnecessary.ȱȱThus,ȱtheȱappealȱisȱsubmittedȱonȱtheȱbriefsȱandȱthe
record.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.ȱ34(a)(2).
       **
         Richardsȱhasȱalreadyȱchallengedȱthisȱbankruptcyȱpetitionȱseveralȱtimes.ȱȱSee
Richardsȱv.ȱStevens,ȱ310ȱF.ȱApp’xȱ898ȱ(7thȱCir.ȱ2009);ȱRichardsȱv.ȱHSBCȱTech.ȱ&ȱServs.ȱUSA,
Inc.,ȱ303ȱF.ȱApp’xȱ356ȱ(7thȱCir.ȱ2008);ȱRichardsȱv.ȱStevens,ȱ299ȱF.ȱApp’xȱ579ȱ(7thȱCir.ȱ2008).
No.ȱ08Ȭ4193                                                                              Pageȱ2

RuleȱofȱCivilȱProcedureȱ60(b)(4)ȱonȱtheȱgroundȱthatȱtheȱdecisionȱwasȱvoid.ȱȱTheȱdistrictȱcourt
deniedȱthatȱrequest,ȱandȱRichardsȱnowȱappeals.ȱ

         Ruleȱ60(b)(4)ȱisȱintendedȱforȱcasesȱwhereȱtheȱdistrictȱcourtȱissuingȱtheȱunderlying
judgmentȱlackedȱjurisdictionȱorȱactedȱinȱaȱmannerȱinconsistentȱwithȱdueȱprocess.ȱȱMarquesȱv.
Fed.ȱReserveȱBankȱofȱChi.,ȱ286ȱF.3dȱ1014,ȱ1018ȱ(7thȱCir.ȱ2002);ȱRobinsonȱEng’gȱCo.ȱPensionȱPlan
&ȱTrustȱv.ȱGeorge,ȱ223ȱF.3dȱ445,ȱ448ȱ(7thȱCir.ȱ2000).ȱȱOnȱappeal,ȱRichardsȱraisesȱnoȱchallenge
basedȱonȱjurisdictionȱorȱdueȱprocess,ȱandȱinsteadȱattacksȱtheȱunderlyingȱdismissalȱofȱhis
complaint.ȱȱButȱRuleȱ60(b)ȱisȱnotȱaȱpermissibleȱsubstituteȱforȱappealingȱtheȱjudgment,ȱsee,
e.g.,ȱBellȱv.ȱEastmanȱKodakȱCo.,ȱ214ȱF.3dȱ798,ȱ800Ȭ01ȱ(7thȱCir.ȱ2000),ȱandȱtheȱtimeȱtoȱpursueȱan
appealȱhasȱlongȱpassed.ȱȱAccordingly,ȱtheȱjudgmentȱisȱ

                                                                                   AFFIRMED.